Exhibit 99.1 N e w sR e l e a s e QUICKSILVER RESOURCES INC. 777 West Rosedale Street Fort Worth, TX76104 www.qrinc.com Quicksilver Resources Reports Record Quarterly Results Production Surges 27% to Record Levels Net Income Increases 34% to $31.7 Million FORT WORTH, TEXAS (August 8, 2007)– Quicksilver Resources Inc. (NYSE: KWK)today reported record quarterly revenues and production for the period ended June 30, 2007.Net income for the second quarter of 2007 increased approximately 34 percent to $31.7 million ($0.38 per diluted share) as compared to $23.6 million ($0.29 per diluted share) in the prior-year quarter.Total revenues of $136.4 million in the 2007 quarter were up more than 50 percent from the 2006 quarter.Net cash from operating activities for the six months ended June 30, 2007 was $147.0 million, an increase of nearly 12 percent from $131.8 million generated in the same period of 2006, as presented in the attached Condensed Consolidated Statements of Cash Flows. Second-Quarter 2007 Highlights · Produced record volumes of 208 MMcfe per day · Generated nearly $74 million of net cash from operating activities · Drilled a record 64 horizontal wells in the Fort Worth Basin; connected 44 wells · Increased recoveries of natural gas liquids per million cubic feet of natural gas in the Fort Worth Basin by 125 percent versus the prior-year quarter “Record operating and financial results during the quarter highlight Quicksilver’s ability to efficiently execute our development programs and realize increasing value from our low-risk, high-growth asset portfolio,” said Glenn Darden, President and Chief Executive Officer.“These results were driven primarily by our valuable position in the Fort Worth Basin Barnett Shale play.In this area, quarterly production volumes increased 148 percent versus the second quarter of 2006 and increased more than 50 percent since the first quarter of this year.We expect to achieve continued rapid growth from this play, where more than 90 percent of our acreage position remains to be developed.” Production Total average production increased nearly 27 percent to a record 208 million cubic feet of natural gas equivalent (MMcfe) per day versus the prior-year period of 164 MMcfe per day.Total daily production volumes increased 11 percent sequentially from the first quarter of 2007, marking the company’s 16th consecutive quarter of production growth.Natural gas, including natural gas liquids (NGL), comprised approximately 95 percent of the company’s total production in the second quarter of 2007. -more- NEWS RELEASE Page of 2 of 7 Production on a thousand cubic feet of natural gas equivalent per day (Mcfe/d) basis for the company’s primary operating areas for the three months ended June 30 was as follows: Mcfe/d Area 2007 2006 Change Texas 76,911 31,050 148 % Canada 53,812 49,780 8 % Michigan 70,144 75,269 (7 %) Other 7,294 8,132 (10 %) Total company 208,161 164,231 27 % Operations Update In the Fort Worth Basin, the company drilled 64 wells (62.45 net) and connected 44 wells (41.99 net) to sales during the second quarter.With 15 rigs currently working in the basin, the company now expects to drill at least 180 wells in the area during 2007.Enhancements and expansions completed earlier this year at the Cowtown gas processing facility, which processes the company’s liquids-rich production from the Fort Worth Basin, have improved the efficiency of recoveries of these high-valued products, resulting in more than 110 barrels of NGLs recovered for each million cubic feet of gas processed. In Canada, drilling activities were suspended, as expected, throughout the second quarter due to the spring break-up period.Drilling activities resumed in late June and the company still expects to achieve a 10 percent annual production growth in 2007 from this area. Capital expenditures for the second quarter of 2007 totaled approximately $247 million, of which approximately 72 percent was associated with drilling and completion activities, approximately 18 percent for midstream activities, approximately nine percent for acreage purchases, and approximately one percent for corporate capital. Conference Call The company will host aconference call to discuss second-quarter 2007 operational and financial results today, at 10:00 a.m. central time. Quicksilver invites interested parties to participate in the call via the company’s website at http://www.qrinc.com or by calling 1-877-313-7932, using the conference ID number 6103696, prior to 9:55 a.m. central time.A digital replay of the conference call will be available at 1:00 p.m. central time the same day, and will remain available for 30 days.The replay can be dialed at 1-800-642-1687 and reference should be made to the conference ID number 6103696.A replay will also be archived for 30 days on the company’s website. -more- NEWS RELEASE Page of3 of 7 About Quicksilver Resources Fort Worth, Texas-based Quicksilver Resources is a natural gas and crude oil exploration and production company engaged in the development and acquisition of long-lived, unconventional natural gas reserves, including coal bed methane, shale gas, and tight sands gas in North America.The company has U.S. offices in Fort Worth, Texas; Granbury, Texas; Gaylord, Michigan; Corydon, Indiana and Cut Bank, Montana.Quicksilver’s Canadian subsidiary, Quicksilver Resources Canada Inc., is headquartered in Calgary, Alberta.For more information about Quicksilver Resources, visit www.qrinc.com. Forward-Looking Statements The statements in this press release regarding future events, occurrences, circumstances, activities, performance, outcomes and results are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Although these statements reflect the current views, assumptions and expectations of Quicksilver Resources’ management, the matters addressed herein are subject to numerous risks and uncertainties, which could cause actual activities, performance, outcomes and results to differ materially from those indicated.Factors that could result in such differences or otherwise materially affect Quicksilver Resources’ financial condition, results of operations and cash flows include:changes in general economic conditions; fluctuations in natural gas and crude oil prices; failure or delays in achieving expected production from natural gas and crude oil exploration and development projects; effects of hedging natural gas and crude oil prices; uncertainties inherent in estimates of natural gas and crude oil reserves and predicting natural gas and crude oil reservoir performance; competitive conditions in our industry; actions taken by third-party operators, processors and transporters; changes in the availability and cost of capital; delays in obtaining oilfield equipment and increases in drilling and other service costs; operating hazards, natural disasters, weather-related delays, casualty losses and other matters beyond our control; the effects of existing and future laws and governmental regulations; and the effects of existing or future litigation; as well as, other factors disclosed in Quicksilver Resources’ filings with the Securities and Exchange Commission.Except as required by law, we do not intend to update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. Investor & Media Contact: Quicksilver Resources Inc. Rick Buterbaugh (817) 665-4835 KWK 07-09 -more- NEWS RELEASE Page of4 of 7 QUICKSILVER RESOURCES INC. Unaudited Selected Operating Results Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Production: Natural gas (MMcf) 14,695 13,123 28,860 25,635 Oil (MBbls) 158 154 308 297 NGL (MBbls) 550 150 848 234 Total (MMcfe) 18,943 14,945 35,797 28,823 United States (MMcfe) 14,046 10,415 25,848 19,968 Canada (MMcfe) 4,897 4,530 9,949 8,855 Total (MMcfe) 18,943 14,945 35,797 28,823 Average Daily Production: Natural gas (Mcfd) 161,485 144,209 159,448 141,631 Oil (Bbld) 1,737 1,689 1,701 1,640 NGL (Bbld) 6,042 1,648 4,687 1,296 Total (Mcfed) 208,161 164,231 197,775 159,244 Average Sales Price Per Unit (excluding effects of hedging): Natural gas (per Mcf) $ 6.49 $ 5.24 $ 6.12 $ 6.16 Oil (per Bbl) $ 59.30 $ 64.54 $ 55.25 $ 61.91 NGL (per Bbl) $ 40.52 $ 41.80 $ 38.16 $ 41.12 Total (per Mcfe) $ 6.70 $ 5.69 $ 6.31 $ 6.45 Average Sales Price Per Unit (including effects of hedging): Natural gas (per Mcf) $ 6.96 $ 5.54 $ 6.86 $ 6.23 Oil (per Bbl) $ 59.30 $ 62.03 $ 55.25 $ 60.39 NGL (per Bbl) $ 40.52 $ 41.80 $ 38.16 $ 41.12 Total (per Mcfe) $ 7.07 $ 5.92 $ 6.91 $ 6.50 Expense per Mcfe: United States production cost $ 1.78 $ 1.77 $ 1.78 $ 1.73 Canada production cost $ 1.42 $ 1.28 $ 1.46 $ 1.24 Total production cost $ 1.69 $ 1.62 $ 1.69 $ 1.59 Production and ad valorem taxes $ 0.22 $ 0.13 $ 0.24 $ 0.21 General and administrative expenses $ 0.54 $ 0.36 $ 0.57 $ 0.41 Depletion, depreciation and accretion $ 1.47 $ 1.20 $ 1.47 $ 1.24 -more- NEWS RELEASE Page of5 of 7 QUICKSILVER RESOURCES INC. CONDENSED CONSOLIDATED BALANCE SHEETS In thousands, except for share data – Unaudited June 30, December 31, 2007 2006 ASSETS Current assets Cash and cash equivalents $ 3,258 $ 5,281 Accounts receivable, net of allowance for doubtful accounts 67,076 76,521 Current derivative assets 25,968 64,086 Other current assets 32,091 25,076 Total current assets 128,393 170,964 Investments in and advances to equity affiliates 7,333 7,434 Properties, plant and equipment – net (“full cost”) 2,099,055 1,679,280 Deferred derivative assets - 3,753 Other assets 22,834 21,481 $ 2,257,615 $ 1,882,912 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Current portion of long-term debt $ 220 $ 400 Accounts payable 137,888 109,914 Accrued derivative obligations 882 - Accrued liabilities 40,887 67,697 Current deferred tax liability 7,923 21,378 Total current liabilities 187,800 199,389 Long-term debt 1,217,472 919,117 Derivative obligations 6,018 - Asset retirement obligations 28,666 25,058 Deferred income taxes 180,311 156,251 Minority interest 7,892 7,431 Stockholders’ equity Preferred stock, $0.01 par value, 10,000,000 shares authorized, no shares issued - - Common stock, $0.01 par value, 200,000,000 shares authorizedand 81,207,935 and 80,181,593 shares issued, respectively 812 802 Paid in capital in excess of par value 256,528 238,063 Treasury stock of 2,600,536 and 2,579,671 shares, respectively (11,558 ) (10,737 ) Accumulated other comprehensive income (loss) 41,998 60,099 Retained earnings 341,676 287,439 Total stockholders’ equity 629,456 575,666 $ 2,257,615 $ 1,882,912 -more- NEWS RELEASE Page of6 of 7 QUICKSILVER RESOURCES INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME In thousands, except for per share data – Unaudited For the Three Months Ended For the Six Months Ended June 30, June 30, 2007 2006 2007 2006 Revenues Oil, gas and related product sales $ 133,959 $ 88,536 $ 247,251 $ 187,225 Other revenue 2,439 929 5,727 1,890 Total revenues 136,398 89,465 252,978 189,115 Expenses Oil and gas production costs 31,989 24,220 60,558 45,630 Production and ad valorem taxes 4,212 1,986 8,702 6,159 Other operating costs 301 546 1,085 949 Depletion, depreciation and accretion 27,905 17,954 52,499 35,627 Provision for doubtful accounts - - (264 ) - General and administrative 10,298 5,437 20,260 11,691 Total expenses 74,705 50,143 142,840 100,056 Income (loss) from equity affiliates 282 (80 ) 397 108 Operating income 61,975 39,242 110,535 89,167 Other income-net (870 ) (498 ) (1,471 ) (848 ) Interest expense 18,216 10,566 33,168 19,768 Income before income taxes and minority interest 44,629 29,174 78,838 70,247 Income tax expense 12,770 5,555 24,065 19,093 Minority interest expense 128 11 191 11 Net income $ 31,731 $ 23,608 $ 54,582 $ 51,143 Basic net income per common share $ 0.41 $ 0.31 $ 0.71 $ 0.67 Diluted net income per common share $ 0.38 $ 0.29 $ 0.66 $ 0.63 Weighted average common shares outstanding Basic 77,594 76,723 77,396 76,383 Diluted 84,127 83,089 84,029 82,949 -more- NEWS RELEASE Page of7 of 7 QUICKSILVER RESOURCES INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS In thousands-Unaudited For the Six Months Ended June 30, 2007 2006 Operating activities: Net income $ 54,582 $ 51,143 Charges and credits to net income not affecting cash Depletion, depreciation and accretion 52,499 35,627 Deferred income taxes 23,907 19,063 Non-cash compensation 6,288 2,819 Amortization of deferred loan costs 929 1,255 Income from equity affiliates (397 ) (108 ) Minority interest 191 11 Non-cash gain from hedging activities (981 ) 77 Other 1,555 129 Changes in assets and liabilities Accounts receivable 9,709 27,369 Inventory, prepaid expenses and other (8,057 ) (13,674 ) Accounts payable 8,992 (1,423 ) Accrued liabilities and other (2,250 ) 9,502 Net cash provided by operating activities 146,967 131,790 Investing activities: Development and exploration costs and other property additions (435,086 ) (279,713 ) Return of investment from equity affiliates 167 365 Proceeds from sale of assets 162 4,854 Net cash used for investing activities (434,757 ) (274,494 ) Financing activities: Issuance of debt 312,157 408,742 Repayments of debt (37,261 ) (271,719 ) Debt issuance costs (2,546 ) (9,192 ) Proceeds from exercise of stock options 12,187 18,366 Minority interest contributions 167 4,506 Purchase of treasury stock (821 ) (479 ) Net cash provided by financing activities 283,883 150,224 Effect of exchange rate changes in cash 1,884 (120 ) Net increase (decrease) in cash and cash equivalents (2,023 ) 7,400 Cash and cash equivalents at beginning of period 5,281 14,318 Cash and cash equivalents at end of period $ 3,258 $ 21,718 -end-
